Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Non-Final, Second Action
Applicants' response to the first Non-Final Office Action mailed 29 April 2021, has been entered and the Remarks therein are fully considered here.
This action is a second Non-Final Office Action based on new grounds under 35 U.S.C. §101 and 35 U.S.C. §102, not necessitated by Applicants’ amendment, received 29 October 2021.

Status of Claims
Claims 1, 3, 4, 6, 7, 9 and 10 are pending.
	Claims 1, 3, 4, 6, 7, 9 and 10 are rejected.
	Claims 1, 3, 6 and 10 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1, 3, 4, 6, 7, 9 and 10 have the effective filing date of 19 June 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings were received on 18 December 2019.  These drawings are objected to.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 

Several of the figures show the X-axis label “GG”.
The label “GG” is shown in Table 1 (originally-filed specification, pg. 9), but does not describe 
	Figure 12 shows the X-axis labels “Th1=T…” and “DL…”. However, it is not clear what the labels mean as they appear to be partial labels.
	Figure 15 shows the X-axis label “BR03”. (It seems to appear in other figures, but many of the X axes are not legible enough to be able to identify the label (see next)). This (assumed) strain is mentioned in the specification (e.g., pg. 12, para. 4; and pg. 13, para. 5), but is not described, and, therefore, its relevance to the claimed subject matter is not clear.
Figures 1-6 and 9 are objected to as failing to comply with 37 CFR 1.84(l) and (p)(3).
37 CFR 1.84(l) recites: All drawings must be made by a process which will give them satisfactory reproduction characteristics.
37 CFR 1.84(p)(3) recites: Numbers, letters, and reference characters must measure at least 0.32cm (1/8 inch) in height.
Figures 1-6 and 9 show graphs which have X-axes that are unreadable, in full or in part. Therefore, it is not clear if they illustrate the description of said figures as recited in the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) (or appropriate amendment to the specification) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

The substitute specifications (both marked up and clean copies) are objected to, because they are not paginated (nor paragraph numbered).
MPEP 608.01 (I); 37 CFR 1.52 (b)(5)) states, in part:
 “(5)…, the pages of the specification including claims and abstract must be numbered consecutively, starting with 1, the numbers being centrally located above or preferably below, the text.”
For the purpose of compact prosecution, the originally-filed specification (and not the clean copy) will be referred to with regard to page and paragraph numbers.
Appropriate correction is required.


Claim Objections
Claims 1, 3, 6 and 10 are objected to because of the following informalities:
	Claims 1 and 6 recite: “…: an effective amount of a mixture which comprises at least one bacterial strain, belonging to the species Lactobacillus salivarius, wherein said at least one bacterial strain, belonging to the species Lactobacillus salivarius is selected from the group consisting of:..”, which should read: “…: an effective amount of a mixture which comprises at least one bacterial strain, belonging to the species Lactobacillus salivarius, wherein said at least one bacterial strain is selected from the group consisting of:..”
	Claim 6 recites: “A method of treatment of at least one neurodegenerative pathology,…, in a human subject, wherein said method of treatment comprises administering to a human subject a composition comprising…”, which should read: “A method of treatment of at least one neurodegenerative pathology,…, in a human subject, wherein said method of treatment comprises administering to the human subject a composition comprising…”
	Claims 3 and 10 recite: “…a mixture in a ratio of 1: 1: 1: 1: 1 consisting of
Bifidobacterium longum DLBL 07 DSM 25669…, Bifidobacterium longum DLBL 08DSM 25670…, Bifidobacterium longum DLBL 09 DSM 25671…,…and Bifidobacterium longum DLBL 11 DSM 25673…”, which should read: : “…a mixture in a ratio of 1: 1: 1: 1: 1 consisting of Bifidobacterium longum DLBL 07 DSM 25669…, Bifidobacterium longum DLBL 08 DSM 25670…, Bifidobacterium longum DLBL 09 DSM 25671…,…and Bifidobacterium longum DLBL 11 DSM 25673…” Compare to the other strain designations in the claim.
	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The rejection of Claims 1-4 and 6-10 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, with regard to a deficient biological deposit, in the Non-Final Office Action mailed 29 April 2021, is withdrawn in view of Applicants' amendment received 29 October 2021.
	Applicant has supplied the required deposit information and an amendment to the specification (as a substitute specification) which shows the required deposit information for each strain. Applicant has also supplied the required averment statements with regard to access to the deposited biological material (as deposited under the Budapest Treaty) and the irrevocable removal of all restrictions with regard to availability to the public upon the granting of the patent.

35 U.S.C. § 112(b)
The rejection of Claims 1-4 and 6-10 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 29 April 2021, is withdrawn in view of Applicants’ amendment received 29 October 2021, in which the cited claims were either amended or canceled.

35 U.S.C. § 112(d)
The rejection of Claim 8 under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, in the Non-Final Office Action mailed 29 April 2021, is withdrawn in view of Applicants’ amendment received 29 October 2021, in which the cited claim was canceled.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 and 4 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The judicial exception is not integrated into a practical application, and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The instant claims were analyzed for eligibility pursuant to the Patent Subject Matter Eligibility Guidance and as presented in MPEP 2106. The instant claims are drawn to formulation, and a method of using a composition. As such, the instant claims are drawn to a composition of matter, which is a statutory category of invention. (STEP 1: YES).

The claimed formulation described in claims 1, 3 and 4 comprises a mixture. As such, the mixture comprises naturally occurring bacteria. Claim 1 describes the mixture as comprising at least one bacterial strain, belonging to the species Lactobacillus salivarius, selected from the group consisting of: Lactobacillus salivarius LS03 DSM 22776, L. salivarius LS01 DSM 22775, and a mixture thereof. The mixture also comprises at least one excipient. The instant specification describes excipients, as, minimally, diluents (originally-filed specification, pg. 8, para. 5). Therefore, the excipient could be water, which is a naturally occurring product. The formulation of claim 1 comprises an ‘effective amount’ of the mixture. However, the specification does not define, describe or explain what the term ‘effective amount’ means (e.g., pg. 2, para. 7; and pg. 3, line 3, as the sole recitations of the term ‘effective amount’). The L. salivarius strains LS03 DSM 22776 and LS01 DSM 22775 were isolated as naturally occurring bacteria (Mogna, US2019/0015463 A1, pg. 2, para. [0020]; cited here). Specifically, Mogna teaches that after an intense and extended research and development activity, specific strains of lactic bacteria were isolated and selected from a very large group of naturally occurring strains of bacteria (pg. 2, para. [0020]). Lactobacillus salivarius LS03 DSM 22776 (pg. 2, para. 0030), and Lactobacillus salivarius LS01 DSM 22775 are cited (pg. 2, para. [0022], and pg. 4, para. [0074]). Therefore, the strain(s) are naturally occurring L. salivarius strain(s). 
Claim 3 describes the mixture as further comprising at least one bacterial strain selected from the group consisting of: Lactobacillus plantarum LP01 LMG P-21021, Lactobacillus reuteri DLLRE 09 DSM 25685, Lactobacillus acidophilus LA 02 DSM 21717, Lactobacillus rhamnosus LR 06 DSM 21981, Bifidobacterium lactis BS01 LMG P-21384; or a mixture in a ratio of 1: 1: 1: 1: 1, consisting of Bifidobacterium longum DLBL 07 DSM 25669, B. longum DLBL 08DSM 25670, B. longum DLBL 09 DSM 25671, B. longum DLBL 10 DSM 25672, and B. longum DLBL 11 DSM 25673.
Rao et al. ((2013) Curr. Ntr. Food Sci.; NIH document 1-15; cited below) teaches that the human gut hosts about 30 species of Bifidobacteria, 52 species of Lactobacillus and others such as Saccharomyces, Streptococcus and Enterococcus (pg. 1, Introduction). Therefore, it appears as though the bacterial strains cited in claim 3 are naturally occurring, barring evidence to the contrary.
Claim 4 recites that the formulation is an oral formulation.
As such, the instant claims recite a judicial exception (natural phenomenon/product of nature) in the form of a mixture containing naturally occurring bacterial strains (STEP 2A, PRONG ONE: YES).

The instant claims are drawn to a formulation/mixture which is a judicial exception, and not a method of administering the formulation/mixture. The term ‘effective amount’ is not defined, described or explained in the specification (e.g., originally-filed specification, pg. 2, para. 7; and pg. 3, line 3, as the sole recitations of the term ‘effective amount’).
As such, the instant claims do not recite additional elements that integrate the judicial exception(s) into a practical application of the exception(s) (STEP 2A, PRONG TWO: NO).

When considered in combination as a combination of bacterial strains, the above cited formulation/mixture does not appear to result in a formulation/mixture that is significantly different from the contribution of the individual properties of each of the components; i.e., the individual bacterial strain(s). Nothing in the instant specification suggests that the formulation/mixture exhibits any markedly different characteristics, with respect to structure and/or function, to distinguish the claimed formulation/mixture from its naturally occurring counterparts. That is, it is not evident that the mixture of bacterial strains is significantly more than simply the sum of its parts. It is not evident that the combination of these bacterial strains has resulted in an interaction between them that has produced a ‘formulation/mixture’ having characteristics markedly different from the individual contribution of the inherent characteristics of each element (e.g., the inherent biochemical or biophysical properties of each of the cited bacterial strains, and the excipient). 
As such, the instant claims do not recite any additional elements that amount to significantly more than the judicial exception (STEP 2B: NO).
Accordingly, the instant claims do not constitute patent eligible subject matter under 35 USC §101.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Mogna et al. (2013) (U.S. Patent Application Publication No. 2013/0149342 A1).

Mogna et al. (2013) addresses the limitations of claims 1, 3 and 4.
Regarding claim 1, Mogna et al. (2013) discloses compositions comprising probiotic bacteria for the treatment of pathologies associated with alterations of the immune system (pg. 1, para. [0001]). It was found that the bacterial strains of the present invention have a high immunomodulating effect and are thus useful for the treatment of pathologies associated with alterations of the immune system (pg. 1, para. [0018]). The composition comprises at least one bacterial culture for use as an immunomodulating composition capable of modulating the immune system (pg. 1, para. [0028]). From among the many strains tested, six probiotic bacterial strains were selected, and include Lactobacillus salivarius (LS01) DSM 22775 (pg. 1, para. [0019] thru [0020] [Claim 1- A formulation comprising: an effective amount of a mixture which comprises at least one bacterial strain, belonging to the species Lactobacillus salivarius, wherein said at least one bacterial strain is selected from a group which consists of  Lactobacillus salivarius LS01 DSM 22775]).
The bacterial cultures can be considered as ‘active ingredients’ which can be blended,
in due proportions, with physiologically and/or pharmaceutically acceptable excipients (pg. 2, para. [0042] [Claim 1- at least one excipient]).
	Regarding claim 3, from among the many strains tested, six probiotic bacterial strains were selected, and include Lactobacillus acidophilus LA02 DSM 21717 (pg. 1, para. [0019] and [0025] [Claim 3 - Lactobacillus acidophilus LA02 DSM 21717]).
	Regarding claim 4, in order to enhance their activity, the active ingredients can be administered systemically, advantageously orally, in the form of compositions in a solid state (pg. 2, para. [0043]). The compositions in lyophilized form were dissolved in water and administered orally to the patients (pg. 4, para. [0076]).

	It is noted that claim 3 is being interpreted as a Markush-type claim as follows: that the mixture in the formulation, according to claim 1, further comprises: at least one bacterial strain selected from the group consisting of: 1) various Lactobacillus strains or a mixture thereof, as cited in claim 3, or 2) at least one bacterial strain selected from the B. lactis strain, as cited in claim 3, and/or 3) the 1:1:1:1 mixture of B. longum strains, as cited in claim 3. That is, the bacteria represented in groups 1), 2) and 3) represent alternative selected bacteria which further comprise the mixture of the formulation. Prior art showing one of the alternatives will be considered to reject claim 3.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 9 and 10 are rejected under 35 U.S.C. §103 as being unpatentable over Xaus Pey et al. (International Patent Application Publication No. WO 2004/003235 A2) in view of Mogna et al. (2013) (U.S. Patent Application Publication No. 2013/0149342 A1), Su et al. ((2014) BioMed Res. Intl. ID#275178, pp. 1-9), and Mogna (2017) ((International Patent Application Publication No. WO 2017/085655 A1; Intl. Pub. Date: 26 May 2017).
[All references except Su et al. cited in the Non-Final Office Action mailed 29 April 2021.]
[It is noted that, in the previous Non-Final Office Action, Xaus Pey et al. was cited as WO’235; Mogna (2017) was cited as WO’655; and Mogna et al. (2013) was cited as US’342A1.]

Xaus Pey et al. addresses some of the limitations of claims 6 and 9, and the limitations of claim 7.
Regarding claims 6 and 9, Xaus Pey et al. shows compositions and products containing at least one of five strains, including Lactobacillus salivarius (CECT5713), and Lactobacillus acidophilus (CECT5714) (pg. 8, para. 2 and 4 [Claim 6- L. salivarius strain] [Claim 9- L. acidophilus strain]). 
The described probiotic strains are used for the prophylactic or therapeutic treatment of neurodegenerative diseases due to the modulation of the oxidative stress effect of some strains of probiotics. This situation has been related as a risk factor for the development of neurodegenerative diseases, such as Parkinson (pg. 14, last para. thru pg. 15, lines 1-2 [Claim 6- A method of treatment of at least one neurodegenerative pathology, or at least one symptom or disorder associated therewith, in a human subject comprises administering an effective amount of a mixture, wherein said at least one neurodegenerative pathology is Parkinson's disease]).
Regarding claim 7, the probiotic-containing composition can be administered to humans and animals by an oral, rectal, topical, urethral or vaginal route (pg. 13, para. 3 [Claim 7- orally]).

	Xaus Pey et al. further teaches that the probiotic tested strains in the method of the invention can be any probiotic bacteria selected from, but not restricted to, at least the genera Lactobacillus and Bifidobacterium (pg. 9, para. 1). Many clinical effects associated with the probiotic treatments are due to immuno-modulatory capabilities of the selected probiotic strains. The regulation of the immune response is usually mediated through a change in the balance
between pro-inflammatory cytokines (Th1), such as TNF-α, humoral cytokines (Th2), such as IL-4 or IL-13, and regulatory cytokines (Th3) such as IL-10 and TGF-β (pg. 44, para. 3). The probiotic strains can be used for the treatment of immune related diseases, such as allergies or inflammatory diseases (Abstract).

	Compare to Applicant’s evaluation of the Th1/Th2 ratio which is obtained from the values of the release of the cytokines TNF-alpha and IL-10 in vitro in blood isolated from Parkinson’s patients (originally-filed specification, pg. 4, para. 3).

	It is noted that with regard to claim 6, the limitation “…, or at least one symptom or disorder associated therewith,…” will be interpreted in view of Applicant’s description of the symptoms of neurodegeneration, including Parkinson’s disease (PD), as the metes and bounds of the claim limitation. Said symptoms are recited in the specification, pg. 1, para. 2-3;  e.g., motor symptoms and gastrointestinal symptoms. Other symptoms include the appearance of neuropathological markers of PD, such as Lewy bodies and alpha-synuclein (spec., pg. 1, para. 2). The specification also recites cardiovascular disorders and fibrosis (spec., pg. 2, para. 2). 

	Xaus Pey et al. does not show: 1) Lactobacillus salivarius strain LS03 DSM 22776 or L. salivarius strain LS01 DSM 22775 [Claim 6]; 2) Lactobacillus acidophilus strain LA02 DSM 21717 [Claim 9]; and Bifibacterium lactis strain BS01 LMG P-21384 [Claim 10].

	Mogna et al. (2013) addresses the limitations of claims 6 and 9.
Mogna et al. (2013) shows compositions comprising probiotic bacteria for the treatment of pathologies associated with alterations of the immune system (pg. 1, para. [0001]). It was found that the described bacterial strains have a high immunomodulating effect and are thus useful for the treatment of pathologies associated with alterations of the immune system (pg. 1, para. [0018]). The composition comprises at least one bacterial culture for use as an immunomodulating composition capable of modulating the immune system (pg. 1, para. [0028] [nexus to Xaus Pey et al.] [probiotics with an immunomodulatory effect]).
Regarding claim 6, from among the many strains tested, six probiotic bacterial strains were selected, and include Lactobacillus salivarius (LS01) DSM 22775 (pg. 1, para. [0019] thru [0020] [Claim 6- Lactobacillus salivarius LS01 DSM 22775]).
Regarding claim 9, from among the many strains tested, six probiotic bacterial strains were selected, and include Lactobacillus acidophilus LA02 DSM 21717 (pg. 1, para. [0019] and [0025] [Claim 9- Lactobacillus acidophilus LA02 DSM 21717]).

	
	Su et al. provides information to show that the probiotic compositions, shown by Mogna et al. (2013), for the treatment of allergies and inflammatory skin and other diseases not related specifically to neurodegeneration, and the treatment of pathologies associated with alterations of the immune system, could be used to treat a neurodegenerative disease, such as Parkinson’s disease, as shown by Xaus Pey et al., by way of addressing the limitations of claim 6.
Su et al. teaches that the etiology of Parkinson’s disease (PD) is complex and most likely involves numerous environmental and heritable risk factors. Recent studies establish that central and peripheral inflammation occurs in the prodromal stage of the disease and sustains disease progression. Aging, heritable risk factors, or environmental exposures may contribute to the initiation of central or peripheral inflammation. One emerging hypothesis is that inflammation plays a critical role in PD neuropathology. Increasing evidence suggests that activation of the peripheral immune system exacerbates the discordant central inflammatory response and synergistically drives neurodegeneration (pg. 1, Abstract). Enhanced expression of TNFα, IL-1𝛽, IL-6, and INF𝛾 has been shown in basal ganglia as well as cerebrospinal fluid of PD patients (pg. 2, column 1, para. 2).
That is, Su et al. teaches that Parkinson’s disease is associated with inflammation and an imbalance in the immune system, which are the symptoms associated with the diseases, albeit not neurodegeneration-related, shown by Mogna et al. (2013). 

Compare to Applicant’s evaluation of the Th1/Th2 ratio obtained from the release of cytokines TNF-alpha and IL-10 isolated from the blood of Parkinson’s patients (originally-filed specification, pg. 4, para. 3). 

	Mogna (2017) addresses the limitations of claim 10.
	Mogna (2017) shows compositions with a synergistic action between a mucoadherent gelling complex against the passage of antigens, and immunomodulatory anti-IL 17 bacteria for use in the treatment of IL 17-related autoimmune and neurodegenerative diseases (pg. 1, para. 1 [nexus to Xaus Pey et al.] [treatment of neurodegenerative diseases]). The compositions of the described invention are for oral use and useful in the preventive or
curative treatment of a neurodegenerative disease or systemic inflammatory disease due to a dysregulation of the immune system (pg. 4, para. 7 [nexus to Xaus Pey et al.] [oral administration, immune system dysregulation] [nexus to Mogna et al. (2013)] [inflammatory diseases]).
	Regarding claim 10, the mixture in the compositions comprises at least a strain of bacteria selected from the group comprising, at least, Lactobacillus plantarum, Lactobacillus rhamnosus, Lactobacillus acidophilus, Bifidobacterium breve, and Bifidobacterium lactis (pg. 5, para. 9 [nexus to Mogna et al. (2013)] [Bifidobacterium breve] [nexus to Xaus Pey et al.] [bifidobacteria]). A number of bacterial strains were used, and are listed in Tables 1 and 2. Table 2  includes B. animalis subsp lactis (BS01) LMG P-21384 (pg. 14, para. 3 and pg. 16, Table 2, entry# 1 [Claim 10- or at least one bacterial strain selected from one or both of: Bifidobacterium lactis BS01 LMG P-21384]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treatment of at least one neurodegenerative pathology or at least one symptom or disorder associated therewith in a human subject, including Parkinson’s disease, comprising administering an effective amount of a mixture which comprises at least one bacterial strain belonging to the species Lactobacillus salivarius and a Lactobacillus acidophilus strain, as shown by Xaus Pey et al., by administering strain L.. salivarius strain (LS01) DSM 22775 [Claim 6], and strain Lactobacillus acidophilus LA02 DSM 21717 [Claim 9], as shown by Mogna et al. (2013), with a reasonable expectation of success, because Mogna et al. (2013) teaches that the described strains are administered for the treatment of pathologies associated with alterations of the immune system (pg. 1, para. [0001]), and it was found that the described bacterial strains have a high immunomodulating effect and are thus useful for the treatment of pathologies associated with alterations of the immune system (pg. 1, para. [0018]), which are the type of biological effects (i.e., immunomodulatory), that result in the administration of  the probiotic strains, shown by Xaus Pey et al. (MPEP 2143 (I)(A)).
In addition, Su et al. teaches that Parkinson’s disease is associated with inflammation and an imbalance in the immune system, which are the symptoms associated with the diseases (albeit not neurodegeneration-related) shown by Mogna et al. (2013) (MPEP 2143 (I)(A)). Therefore, it would have been obvious to one of ordinary skill in the art to have administered the L.. salivarius strain (LS01) DSM 22775 and/or the L. acidophilus strain LA02 DSM 21717, shown by Mogna et al. (2013), to treat a neurodegenerative pathology, specifically Parkinson’s disease.
It would have been further obvious to have administered Bifibacterium lactis strain BS01 LMG P-21384 [Claim 10], as shown by Mogna (2017), with a reasonable expectation of success, because Mogna (2017) shows probiotic compositions, which include the abovenamed B. lactis strain, that are administered to subjects to treat neurodegenerative diseases (MPEP 2143 (I)(A)), which are the types of diseases that the probiotic strains, shown by Xaus Pey et al., are intended to treat (MPEP 2143 (I)(A)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Mogna et al. (2013) teaches that the bacterial strains and the corresponding bacterial cultures have demonstrated to be capable of improving clinical and immunological parameters. In particular, it was observed that they are capable of: 1) significantly improving the SCORAD index and DLQI; 2) reducing microbial translocation (plasma LPS levels) and activating CDS+ T lymphocytes; 3) increasing the percentage both of total regulatory T lymphocytes (Treg), and of the same expressing the markers TLR2- and TLR4; 4) improving the Th1/Th2 and Th17/Treg ratios. Therefore, the composition of the present invention (immunomodulating composition) is capable of preventing, reducing and/or curing the pathologies associated with alterations of the immune system such as allergies, atopy, allergic rhinitis, food hypersensitivity, atopic dermatitis, eczema, asthma and immunodeficiencies (pg. 2, para. [0031]). Therefore, one of ordinary skill in the art would have been motivated to have administered the bacterial compositions comprising L. salivarius, L. acidophilus and other bifidobacterial strains, such as Bifibacterium lactis strain BS01 LMG P-21384, in order to treat subjects with PD, because the bacterial compositions are able to remediate the PD-related immune system dysfunctions at several different biological levels. That is, the bacterial compositions exhibit optimal characteristics for the treatment of PD-related symptoms and/or etiology. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The provisional rejection of Claims 1-4 and 6-10 on the ground of nonstatutory double patenting, as being unpatentable over claims 1-20 of copending Application No. 16/615,355, in the Non-Final Office Action mailed 29 April 2021, is withdrawn in view of Applicants’ submission of a terminal disclaimer filed 29 October 2021.  The electronically- submitted terminal disclaimer was approved on 29 October 2021.
The provisional rejection of Claims 1-4 and 6-10 on the ground of nonstatutory double patenting, as being unpatentable over claims 1, 3, 5 and 7-17 of copending Application No. 16/624,249, in the Non-Final Office Action mailed 29 April 2021, is withdrawn in view of Applicants’ submission of a terminal disclaimer filed 29 October 2021.  The electronically- submitted terminal disclaimer was approved on 29 October 2021.
The provisional rejection of Claims 1-4 and 6-10 on the ground of nonstatutory double patenting, as being unpatentable over claim 1 of copending Application No. 16/305,029, in the Non-Final Office Action mailed 29 April 2021, is withdrawn in view of the abandonment of Application No. 16/305,029 mailed 09 June 2021.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 15/750,484.
[This rejection is modified from the one that was cited in the Non-Final Office Action mailed 29 April 2021.]

The claimed subject matter of instant Application No. 16/624,136 is:  
A formulation comprising: an effective amount of a mixture which comprises at least one bacterial strain, belonging to the species Lactobacillus salivarius, wherein said at least one bacterial strain is selected from the group consisting of: Lactobacillus salivarius LS03 DSM 22776, and Lactobacillus salivarius LS01 DSM 22775. The formulation/mixture comprises at least one excipient.

The claimed subject matter of copending Application No. 15/750,484 is:
A method for the preventive and/or curative treatment of an infection and/or inflammation caused by pathogenic bacteria belonging to the species Propionibacterium acnes, comprising administering a composition comprising a strain of Lactobacillus and/or Bifidobacterium to a patient, wherein: said strain of bacteria belongs to the species Lactobacillus salivarius LS03 DSM 22776.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the composition and the method for its use, described in copending Application No. 15/750,484, exhibits minor species modifications that anticipate the formulation/mixture, described in instant Application No. 16/624,136.
The minor species modification is the lack of recitation of at least one excipient. However, the specification filed with Application No. 15/750,484 recites that the described compositions can further comprise co-formulants, excipients, carriers, and other agents (spec., pg. 9, para. 4). The meaning or definition of the term ‘excipients’ is not defined, and, therefore, could be water or some other solution to produce a liquid composition. The claimed subject matter of 15/750,484 recites the composition as comprising live bacterial cells. In this case, the composition would have to be a liquid composition (and, therefore, would comprise an excipient or similar agent) in order for bacterial cells to remain alive in the composition.
This is a provisional nonstatutory double patenting rejection because the patentably distinct claims have not been patented.

Response to Arguments
	Applicant’s arguments, pg. 9-11, filed 29 October 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, and one of the double patenting rejections, have been fully considered, but they are not persuasive.

	1. Applicant remarks (pg. 9), with regard to the double patenting rejection over Application No. 15/750,484, that Applicant respectfully disagrees at least because a proper obviousness-type double patenting rejection must rely on the teaching of the reference claims. Claim 6 recites a method for treating at least one neurodegenerative pathology, which is not disclosed in US 15/750,484. Claim 1, recites a formulation comprising DSM 22776, DSM 22775, or "a mixture thereof'', whereas the claims of US 15/750,484 do not recite DSM 22775 and mixtures of DSM 22775 and DSM 22776.
	However, in response to Applicant, the newly-cited double patenting rejection does not include instant claim 6. In addition, the instant claim 1 formulation recites a mixture which is a Markush group recitation of two L. salivarius strains and a mixture thereof. That is, the formulation may comprise only one L. salivarius strain. Similarly, claim 1 of copending Application No. 15/750,484 describes a composition which comprises a strain Lactobacillus and/or Bifidobacterium, and cites several strains of bacteria, including Lactobacillus salivarius LS03 DSM 2776, in the alternative. Therefore, the compositions from each application are considered to be the same. Therefore, this argument is not persuasive.

	2. Applicant remarks (pg. 9, last para. thru pg. 10, cont. para. and para. 1), with regard to the 103 rejection, that the Examiner asserts that WO '235 teaches a probiotic Lactobacillus salivarius strain and other bacteria for treating Parkinson's disease, as well as excipients and oral formulations. Notably, the Examiner concedes that WO '235 does not disclose the strains of the present claims. Additionally, US '342A1 is cited by the Examiner for allegedly teaching probiotic Lactobacillus salivarius strains LS0l DSM 22775 and Lactobacillus acidophilus LA02 DSM 21717. Additionally, the Examiner cites WO'655 for allegedly teaching Bifidobacterium longum mixture strains useful with Lactobacillus salivarius, including B. longum DSM 25670 and 25672 or B. lactic LMG P-21384 BS01. Applicant respectfully traverses the above rejection and
submits that a prima facie case of obviousness has not been established. However, even assuming arguendo a prima facie showing has been made, evidence of unexpected results presented in the application as originally filed is sufficient to rebut the rejection.
[It is noted that, in the previous Non-Final Office Action, Xaus Pey et al. was cited as WO’235; Mogna (2017) was cited as WO’655; and Mogna et al. (2013) was cited as US’342A1.]
	However, in response to Applicant, Applicant has not provided any evidence nor pointed out the features of the prior references which would indicate that the Examiner’s 103 rejection based on a prima facie case of obviousness has not been established. Therefore, this argument is not persuasive.

	3. Applicant remarks (pg. 10, para. 2-3) that the formulations of and methods for using bacterial strains recited in the present claims have unexpectedly advantageous properties, including reduction of oxidative stress and modulation of cytokines most involved in Parkinson's disease. Applicant wishes to direct the Examiner's attention to the data set forth in the Application evaluating the effects of probiotic strains on oxidative stress and the release of Parkinson's disease-related cytokines. L. salivarius LS01 showed an improved effect in reducing the homocysteine-induced inflammatory state, as measured by oxidative stress, in subjects with Parkinson's disease (see Figure 1) compared to other strains. This unexpected improved effect on homocysteine-induced inflammatory status cannot be predicted in view of the teachings of the cited references, which do not disclose data showing the ability of LS01 and LS03 to reduce oxidative stress important for treatment of Parkinson's.
	However, in response to Applicant, Xaus Pey et al. teaches that the probiotic strains are used for the prophylactic or therapeutic treatment of neurodegenerative diseases due to the modulation of oxidative stress effect of some strains of probiotics (Xaus Pey et al., pg. 14, last para.). Xaus Pey et al. shows compositions comprising (minimally) specific strains of Lactobacillus salivarius (CECT5713), and Lactobacillus acidophilus (CECT5714) (pg 8, para 3). It is well known that unexpected results “must be shown to be unexpected compared with the closest prior art.” In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991); and “Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 716.02 (b)(III)). That is, Applicant has not shown that the results are unexpected when compared to, e.g., the prior art strains of Xaus Pey et al., because Xaus Pey et al. teaches that the described strains can modulate oxidative stress.

	4. Applicant remarks (pg. 11, para. 1) that modulation of Th1/Th2 T cell ratios as a marker of inflammatory status by probiotic strains was also evaluated in the Application. L. salivarius LS0I and LS03 demonstrated remarkable activity on the modulation of cytokine patterns, as demonstrated by a reduction in Th1/Th2 ratio that would consequently correspond with an anti-inflammatory effect in Parkinson's subjects (see Figures 4 and 12). A reduction in Th1/Th2 ratios with the instant strains is not described in the cited references, nor can it be predicted from the same. Notably, US '342 discloses probiotic combinations which increase the functionality of Th1 cells, thus increasing the Th1/Th2 ratios (see [0121]). WO '235 discloses different strains and WO'655 is silent with respect to Th1/Th2 ratio data.
	However, in response to Applicant, Xaus Pey et al. teaches that through modulation of the immune response and the balance between Th1 and Th2 cytokines, the probiotics of the described invention could also be used for the prophylactic or therapeutic treatment of allergy and disorders related to the development of tolerance
against ingested proteins. In addition, the probiotics of the described invention can then be used for the prophylactic or therapeutic treatment of chronic inflammatory disorders due to the ability of some of the probiotic strains to reduce the production of pro-inflammatory cytokines by activated macrophages (Xaus Pey et al., pg. 14, para. 3-4). That is, Xaus Pey et al. teaches that proinflammatory cytokines (associated with a Th1- response) can be reduced by some probiotic strains.
Mogna et al. (2013) shows studies related to the administration of probiotic compositions to patients with atopic dermatitis (AD), not a neurodegenerative disease, such as Parkinson’s disease (Mogna et al. (2013), pg. 5, para. [0095]). In addition, the probiotics administered to said patients included a strain of Bifidobacterium breve, which is not one of the probiotic strains cited in the instant application for treating PD (Mogna et al. (2013), pg. 5, para. [0092]). Therefore, a direct comparison to the Th1/Th2 ratio studies, shown by Mogna et al. (2013), is not a relevant argument. One of ordinary skill in the art would understand that different types of diseases generate different types of immune system responses in the diseased host.
	In addition, in response to Applicant, Reale et al. ((2009) Brain Beh. Immun. 23: 55-63; provided here) teaches, with regard to the peripheral cytokine profiles in Parkinson’s disease (PD), that endogenous levels of prolactin are lower in PD patients, which has been shown to enhance Th1-responses and proinflammatory cytokine secretion by macrophages (pg. 59, columns 1 thru 2). Anti-parkinsonian medications, like dopamine or dopaminergic agonists, can inhibit these responses and secretion (pg. 59, column 2; and pg. 58, column 2, last para.). Therefore, in order to be a treatment for PD, probiotic compositions (e.g., such as those shown by Xaus Pey et al.) purported to treat PD would necessarily have to, minimally, reduce Th1 responses and proinflammatory cytokine secretion. 

	5. Applicant remarks (pg. 11, para. 3) that L. salivarius LS03 was found to be capable of maintaining membrane integrity at 88% following pro-inflammatory insult (see Figure 10) and was able to restore membrane integrity at 90% (see Figure 11 ). Membrane integrity was not directly tested in any of the cited references, nor is there any disclosure therein that would reasonably lead one of skill in the art to conclude that the recited strains would have such integrity. In summary, the total inhibition of IL-17A in Parkinson's patients, reduction in Th1/Th2 ratio, and maintenance of membrane integrity associated with the bacterial strains recited in the present claims are surprising results that cannot be predicted in view of the teachings of the cited references.
However, in response to Applicant, Mogna (2017) teaches that the described probiotic compositions, as comprising immunomodulatory anti-IL17 bacteria, are for use in the treatment of IL17-related autoimmune and neurodegenerative diseases (Mogna (2017), pg. 1, para. 2). Intestinal permeability is the cause leading to the overproduction of cytokines, such as cytokines of the IL-17 family, which comprise proinflammatory cytokines, such as IL-17A (Mogna (2017), pg. 2, para. 2; and pg. 1, para. 1). Therefore, it appears as though IL17A is a proinflammatory cytokine, and as such, could be treated with the probiotic compositions, shown by Xaus Pey et al., which reduce the production of pro-inflammatory cytokines by activated macrophages (as noted above). In addition, if intestinal permeability is the cause leading to the overproduction of proinflammatory cytokines, then one of ordinary skill in the art would expect that the probiotic compositions, shown by Xaus Pey et al. which comprise Lactobacillus strains (e.g. L. salivarius), would also maintain (intestinal) membrane integrity, esp. in view of Rao et al. ((2013) Curr. Nutr. Food Sci. 9(2): 99-107; see NIH Public Access, pp. 1-15 for page numbers; provided here).
Rao et al. teaches that probiotics are beneficial bacteria present in various dietary components and many of these colonize the human and animal intestine. In the gut, probiotics help the host by assisting in maintenance of normal mucosal homeostasis. Probiotics not only help maintain normal function of the gut mucosa, but also protect mucosa from injurious factors such as toxins, allergens and pathogens (pg. 1, Abstract). Lactobacilli constitute a significant part of the commensal bacteria in the human gastrointestinal tract. Several species of Lactobacillus have been shown to be protective against pathogenic infection, and have been successfully used in clinical trials to treat diarrhea. L. paracasei, L. salivarius, L. rhamnosus, L. fermentum and L. plantarum are major species of the Lactobacillus commonly found in diet and gut (pg. 3, para. 4). That is, it appears as though all probiotics are capable of protecting gut mucosa integrity. Therefore, it would be obvious to one of ordinary skill in the art to administer any of the probiotic compositions, shown by Mogna et al. (2013), Xaus Pey et al., and Mogna (2017) to any of subjects suffering from any (neurodegenerative) pathology for the purpose of maintaining gut membrane integrity.
In addition, it is well known that ‘evidence of unexpected results must be weighed against evidence supporting a prima facie obviousness in making a final determination of the obviousness of the claimed invention.’ In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (MPEP 716.02(c)(I)); and ‘expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.’ In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (MPEP 716.02(c)(II)). That is, it appears as though Applicant’s data would be expected, in view of the prior art that shows the ability of some probiotic compositions to reduce (Th1 responsive) proinflammatory cytokines, and the ability of probiotics, in general, to protect intestinal membrane integrity.

Terminal Disclaimer
The terminal disclaimer filed on 29 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application nos. 16/624,249 and 16/615,355 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651